Citation Nr: 1031332	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-15 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the character of the appellant's discharge is a bar to VA 
benefits.



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel









INTRODUCTION

The appellant apparently had recognized active duty service from 
December 1941 to August 1942 and from August 1945 to January 
1946.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 denial letter of the Manila 
RO. 

This case was previously before the Board in March 2007 when the 
Board determined that new and material evidence had been received 
to reopen the claim and then remanded the case for further 
development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

In October 1956, the U. S. AGO certified that the appellant was 
in "no casualty status" from September 1942 to August 1945, and 
had recognized active service from December 1941 to August 1942 
and from August 1945 to January 1946.  While the October 1956 
certification originally found the character of the appellant's 
discharge to be honorable, in January 1957 it was annotated to 
reflect that the character of discharge was "other than 
honorable" based on service with the Japanese Bureau of 
Constabulary.  The RO concluded from this finding that the 
appellant's other than honorable discharge was actually 
dishonorable.  Notably, membership in the Bureau of Constabulary 
with the Japanese Imperial Forces subsequent to December 1941 is 
evidence, but not conclusive proof, of assistance to the Japanese 
war effort.  See generally Macarubbo v. Gober, 10 Vet. App. 388 
(1997).  The circumstances of each individual case must be 
carefully analyzed to determine the nature and extent of a 
veteran's involvement with the Bureau of the Constabulary and 
whether an "other than honorable" discharge is considered to be 
under honorable or dishonorable conditions.  

An October 1977 statement from the U. S. AGO and September 2002 
and February 2004 NPRC letters to the appellant state that he was 
honorably discharged.  However, subsequent March and April 2005 
NPRC certifications (photocopies received in March and May 2005) 
state that "the individual's discharge was inadvertently put as 
Honorable; however it is still other than honorable" and that 
the appellant's "discharge was not under honorable conditions."  
(emphasis in original).  These certifications also show that the 
appellant's recognized active service was from December 18, 1941 
to March 6, 1946, and therefore are grossly inconsistent both 
internally and with other evidence of record.  The basis for the 
previous finding that the appellant's service was dishonorable 
was that he actively participated in the Constabulary Bureau from 
September 1942 to January 1945.  He does not appear to dispute 
that he was indeed in the Constabulary Bureau (he alleges he was 
a member so that he could surreptitiously assist Philippine 
Guerilla units).  Membership in the Constabulary Bureau and 
simultaneous active duty would appear to be mutually exclusive.  
If active duty dates are as certified, then the basis for the 
finding that character of discharge was dishonorable falls away.  
[Notably, the various recent recertifications of service appear 
to all be photocopies, and authentication is needed.]  

The March 2007 Board remand requested a recertification of the 
appellant's recognized active service (casualty or pay status) 
and character of discharge, to include a reconciliation and 
explanation of the apparent inconsistencies in the record.  
Thereafter, the RO was asked to re-adjudicate de novo the matter 
of the character of the appellant's discharge, in accordance with 
the guidelines of the Court in Macarubbo, supra.

The September 2008 request for information from the National 
Personnel Records Center (NPRC) was returned for initiation 
through the Personnel Information Exchange System (PIES).  A 
September 2009 response to a PIES request noted that the 
Veteran's record was fire-related and that more data were needed 
to complete the verification of service.  An October 2009 
response noted that the Veteran was not a Philippine Scout but 
was a member of the Philippine Army.  The NPRC also sought a hard 
copy request to NARA (National Archives and Records 
Administration)-MPRC, Philippine Army Branch.  This request 
included a copy of the September 2002 NPRC letter to the 
appellant that stated that he was honorably discharged and the 
April 2005 NPRC response which stated that the appellant's 
"discharge was not under honorable conditions."  The subsequent 
January 2010 NPRC/NARA response stated "we have determined that 
the character of discharge was other than honorable."  The 
January 2010 response did not include the requested 
reconciliation and explanation of the apparent inconsistencies in 
the record.  Subsequently, the May 2010 SSOC did not address the 
guidelines of the Court in Macarubbo.

Under 38 C.F.R. § 3.159(c)(2), VA may discontinue its efforts to 
obtain records from a Federal department or agency only when it 
concludes that continued efforts would be futile, which requires 
that the Federal department or agency advise VA that either the 
requested documents do not exist or that the custodian does not 
have them.  

Because actions ordered in the Board's March 2007 Remand were not 
completed, this matter must be remanded, once again, for more 
complete development and adjudicatory action.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Board confers on 
the appellant, as a matter of law, the right to compliance with 
the remand orders).  Substantial compliance with the Board's 
remand instructions is not a discretionary matter.  

Hence, another remand for recertification of the appellant's 
service and readjudication of the matter of the character of his 
discharge is necessary.  Accordingly, the case is REMANDED for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The RO should arrange for a 
recertification of the appellant's 
recognized active service (casualty or 
pay status) and character of discharge.  
The certifying service agency should be 
advised of the inconsistencies in the 
certifications currently of record (both 
internally and on comparison with other 
documents) and asked to reconcile and 
explain any apparent inconsistencies.

2.	The RO should then re-adjudicate de novo 
the matter of the character of the 
appellant's discharge, in accordance with 
the guidelines of the Court in Macarubbo, 
supra.  In other words, the 
circumstances of the Veteran's case 
must be carefully analyzed to 
determine the nature and extent of 
his involvement with the Bureau of 
the Constabulary and whether an 
"other than honorable" discharge is 
considered to be under honorable or 
dishonorable conditions.  If the 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and give 
the appellant the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

